UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 99-4139



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


DIMITRIOS SAKPAZIS,

                                              Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Frederic N. Smalkin, District Judge. (CR-
98-178-S)


Submitted:   July 9, 1999                  Decided:   July 22, 1999


Before LUTTIG and KING, Circuit Judges, and BUTZNER, Senior Circuit
Judge.


Affirmed by unpublished per curiam opinion.


David J. Preller, Jr., Samuel M. Grant, PRELLER & PRELLER, Towson,
Maryland, for Appellant. Lynne A. Battaglia, United States Attor-
ney, Harvey Ellis Eisenberg, Assistant United States Attorney,
Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Dimitrios Sakpazis appeals from his conviction and forty-six-

month sentence imposed following his guilty plea to distributing

cocaine in violation of 21 U.S.C. § 841(a) (1994).    Sakpazis as-

serts that the district court violated his due process rights by

failing to enforce an alleged post-plea promise that he would

receive only thirty-six months’ imprisonment if he cooperated with

the government.    He also challenges the district court’s relevant

conduct determination of the amount of drugs attributable to him.

     We have reviewed the briefs and the joint appendices, in-

cluding the presentence report, and find no reversible error.

Sakpazis’ due process claim fails because he did not show that the

government breached a promise that was part of the inducement for

his guilty plea.    See Santobello v. New York, 404 U.S. 257, 262

(1971); United States v. Martin, 25 F.3d 211, 217 (4th Cir. 1994).

Nor did the district court clearly err in determining the amount of

drugs attributable to Sakpazis.   See United States v. Randall, 171

F.3d 195, 210 (4th Cir. 1999) (stating standard of review).    Ac-

cordingly, we affirm Sakpazis’ conviction and sentence.    We deny

Sakpazis’ motion for oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.

                                                           AFFIRMED




                                  2